Citation Nr: 1138544	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977 and from August 1979 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

The Board is aware of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the U.S. Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  During the course of this appeal, in October 2010, VA denied the Veteran's claim for service connection for a mental disorder other than PTSD.  The Veteran has not appealed that decision or subsequently raised the issue again.  As such, the Board will only consider the Veteran's claim for entitlement to service connection for PTSD, and not for any other mental disorder.  


FINDING OF FACT

There are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a March 2008 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, and VA treatment records.

The Board notes that the Veteran has not been afforded a VA examination concerning the claim of entitlement to service connection for PTSD.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no credible evidence establishing that the Veteran's claimed stressors took place during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  As the Veteran's claimed stressors do not relate to fear of hostile military or terrorist activity, the amendment is not applicable in this case.  

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

In this case, the Veteran asserts that he has PTSD as a result of being sexually assaulted during service or being arrested for a crime he did not commit while stationed in Germany.  These are the only in-service stressors he has identified during the course of this appeal.  Service records do not reflect either of these incidents.  

Service personnel records reflect that the Veteran had two periods of active service.  He served in Germany during his first period of service and received an honorable discharge.  An enlisted evaluation report from May 1977 noted that the Veteran had done little for self improvement, had to be constantly reminded on uniform appearance, and that his duty performance on most cases had been marginal.  The Veteran was out of service for a little over 2 years before he started his second period of service.  

A Bar to Reenlistment Certificate issued in April 1983 reflects that the Veteran received non-judicial punishment for wrongful appropriation in November 1979 after stealing from the exchange; "unreg. Weapon-red," assault, and discharging a weapon in March 1980 after he shot someone in the hand with his personal weapon; assault in March 1982; disrespect of a noncommissioned officer in March 1982; and failure to report in March 1982.  It was noted that the Veteran failed to comply with verbal orders from his superior commissioned and noncommissioned officers and demonstrated an extremely poor attitude in the presence of subordinates.  These events all occurred during the Veteran's second period of service, years after his claimed stressors would have occurred.  After his second period of service the Veteran received a discharge under honorable conditions and was discharged for unsuitability-apathy.  It was noted that he had a defective attitude or inability to expend effort constructively.  

After service, the Veteran filed claims for service connection in March 1994, June 2001, March 2004, and April 2006.  He did not mention any mental health issues in these claims.  

A VA treatment record from February 1998 reflects the Veteran's reported history of alcohol and substance abuse.  He reported that he started drinking alcohol at age 15 and by age 18 he considered his alcohol use a problem as he was drinking every day, constantly.  He reported that he started using cocaine at age 31 and by age 34 considered his cocaine use a problem.  He also reported that he smoked marijuana from ages 15 to 19.  VA treatment records from the late 1980s and 1990s reflect the Veteran's reports of being beaten, mugged, and car jacked on different occasions.  

The Veteran was seen at VA for a behavioral health central intake evaluation in February 2006.  At that time he denied experiencing any military sexual trauma.  He did report that during childhood his older brother attempted to sexually assault him by rubbing against him when he was sleeping.  The Veteran stated that this continued to bother him and that he had not told anyone about this experience until the evaluation.  

In a February 2006 statement, the Veteran reported that during a battalion formation during service he was pulled out of line after German police officers saw him.  He was then taken to the military police station where someone tried to make him say he killed someone else.  He was turned over to the German police and locked in what he described as a vault.  He relayed that the person who committed the crime later confessed and he was released.  This incident reportedly occurred during the Veteran's first period of service.  The Veteran stated that he has nightmares about this incident and since the incident he has been scared.  

In June 2007, the Veteran reported that he was sexually molested while serving in Fort Sill, Oklahoma.  He stated that he still dreams of being raped.  

In a February 2008, the Veteran told a VA clinical nurse specialist that he went off base with another soldier.  He stated that he drank a lot of alcohol and passed out.  When he came to his pants were down and a man was assaulting him rectally.  He got dressed and left immediately.  According to the Veteran, after the sexual assault he began drinking heavily and later used crack cocaine.  

In a May 2008 statement, the Veteran reported that in October or November 1975 he went out with a soldier and stopped at someone's house.  He was offered a drink and after that could only remember being on the floor with someone behind him and a girl in front of him.  Later, he came around and was sitting in a chair and his pants were half down.  He went looking for the other soldier who he found in a room full of nude people.  He then left the house.  

VA treatment records show a diagnosis of PTSD beginning in 2007.  The diagnoses appear to be based on the 2 in-service stressors claimed by the Veteran and the molestation by his older brother during his childhood.  

Regarding the identified stressors, the Board finds the Veteran's statements to be lacking credibility as he has made multiple inconsistent statements.  For example, contrary to his current statements, in February 2006 the Veteran denied experiencing any military sexual trauma.  The Veteran's recounting of the sexual assault has also changed.  First, he stated that he came to while being assaulted rectally and left immediately.  Later, he stated that he came to sitting on a chair with his pants half down, went to find the other soldier, found him, and then left.  The Board recognizes that inability to recall an important aspect of the trauma may be a symptom of PTSD.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  However, in this case, the Veteran does not state that he cannot remember what happened when he woke up.  Instead, his story changed from waking up while being sexually assaulted to waking up sitting in a chair.  The Veteran also reported that he began drinking heavily after the claimed assault.  However, in 1998, before the Veteran filed his claims for benefits, he reported that he began drinking alcohol at age 15 and by age 18 he considered his alcohol use a problem as he was drinking every day, constantly.  Given the inconsistent statements offered by the Veteran, the Board finds his statements to be unreliable and lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

The Veteran was afforded the opportunity to identify evidence from other sources that may be beneficial to his claim.  VA has obtained all records identified by the Veteran and there is no indication that further development would help to substantiate the Veteran's claim.  The Veteran has not indicated that he reported the claimed sexual assault to anyone nor has he identified any sources that may have any information regarding the alleged incarceration by German authorities.  

The Board recognizes that service records reflect that the Veteran was given non-judicial punishment on several occasions.  However, all of these offenses were committed during the Veteran's second period of service.  As these incidents occurred years after the claimed stressors, they do not indicate any behavior change on the Veteran's part shortly after a claimed stressor.  While the May 1977 evaluation report reflected marginal performance, this would have been more than 18 months after the alleged sexual assault.  The Veteran has not been able to narrow down the time frame for when the alleged incarceration occurred, other than to say it was while he was stationed in Germany.  In any event, there is no indication that the marginal performance reflected in the evaluation was a departure from past behavior.  Behavior change shortly after the claimed stressors is simply not shown.  

As the Board has found the Veteran's statements regarding the occurrence of the only claimed stressors to be lacking credibility and the stressors are not verified by other sources, service connection for PTSD is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


